Citation Nr: 1444972	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  14-14 102	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959 and from September 1961 to November 1970.  He then had many years of subsequent service with the Florida Air National Guard.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus related to his active service and he is seeking service connection for both disabilities.  

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Because hearing loss and tinnitus are not generally considered to be injuries for purposes of service connection, it is the Veteran's nearly-fifteen years of active duty with which we are concerned here.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 200, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, we note that the RO has conceded the Veteran was exposed to acoustic trauma during service, based upon his work around jets and aircraft engines.  The Board finds likewise.  

This case is a curious one, in that the Veteran's audiometric test results over the years do not fit into a standard pattern, as set forth below.  The Board therefore deems that medical expertise is required to interpret the evidence of record.  

An audiogram dated in August 1966 , after conversion from ASA to ISO units, reveals pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
25
20
LEFT
10
10
25
35
35

In August 1967, again after conversion from ASA to ISO units, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
20
LEFT
5
15
20
30
30

On the authorized audiological evaluation in October 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
35
55
LEFT
30
30
30
35
45

Following this test, the Veteran was given a permanent physical profile, involving no duty in hazardous noise areas on account of a "complete threshold shift" and reported tinnitus.  

The Veteran had two audio tests in April 1970, with the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
80
80
LEFT
50
60
70
80
80





HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
75
85
90
LEFT
75
80
90
95
90

The Veteran was issued hearing aids at this time.  He was discharged from active duty shortly thereafter.

In connection with his entrance into the Air National Guard, the Veteran underwent another audio test in February 1972.  This test revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
10
10
15
25
25

Similarly, an August 1973 test revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
20
LEFT
15
15
5
15
20

These results over a relatively brief period of six or seven years would appear to be nearly irreconcilable, and interpretation of them is beyond the capacity of the Board's staff, who are not medical experts.  

Although the Veteran did undergo a recent VA audiological examination, the examiner felt that the results of such testing were invalid.  Based upon the invalid test results, the examiner recommended against service connection.  However, this opinion is too facile, and does not contemplate the entire situation.  The question of the extent of the Veteran's current hearing impairment is separate from the question of how to interpret the differences in the Veteran's hearing acuity during the last few years of active service as compared to his first few years of National Guard duty.  Therefore, the Board finds that another attempt to obtain valid audiometric results for the purpose of establishing the Veteran's current hearing acuity should be undertaken.  Also, the examiner should review the Veteran's audiometric history as reflected in his active service and National Guard treatment records and render an opinion as to the significance of the widely divergent results.  This opinion should be fully informed by review of the Veteran's service records and should be accomplished regardless of the results of the current testing.

As it appears the Veteran has been receiving recent VA medical care, his VA medical records should be updated for the file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since March 2014 at the North Florida/South Georgia Veterans Healthcare System, and all related clinics, for inclusion in the claims file.

2.  The Veteran should be afforded a VA audiology examination to a) establish the Veteran's current hearing acuity, if possible, and b) obtain an informed medical opinion as to the significance of the varied audiometric test results reported above.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful should be performed in conjunction with the 

examination.  The examiner is requested to provide a full and complete discussion as to the interpretation of the service test results; whether the Veteran's currently-shown hearing loss and tinnitus are more, less, or equally likely to be related to service; and a complete rationale for all conclusions reached.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

